Citation Nr: 1242698	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of an injury to the coccyx area.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which declined to reopen a previously denied claim for service connection for residuals of an injury to the coccyx area.

In August 2010, the Veteran testified at a video-conference hearing before an Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In May 2011, the Board reopened the Veteran's claim and remanded it to the RO, via the Appeals Management Center (AMC) in Washington, D.C, for additional development and adjudication on the merits.  After taking further action, the AMC denied the claim and returned the case to the Board.

In April 2012, the Board remanded the case to afford the Veteran an opportunity to appear at another Board hearing, inasmuch as the Acting VLJ who conducted the hearing in August 2010 was no longer employed by the Board.

In August 2012, the Veteran testified at a Board hearing before the undersigned VLJ sitting at the RO.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO review.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence. 

For the reasons set forth below, this case is again being remanded to the RO, via the AMC, for additional development.  VA will notify the Veteran if further action is required on his part.


REMAND

When this case was remanded in May 2011, the Board requested, among other things, that the Veteran be afforded an appropriate examination to assess the nature and etiology of any coccygeal disorder that might be present.  The examiner was to indicate whether the Veteran had a current disease, defect, or disorder of the coccygeal area and, if so, to assign a diagnosis for each such disease, defect, or disorder.  Then, for each such diagnosis, the examiner was to offer opinions as to etiology, specifying, among other things, whether the diagnosed conditions were clearly and unmistakably present prior to service and, if so, whether they underwent a permanent increase in severity during service; and whether any acquired disorder of the coccygeal area could otherwise be attributed to service.

Unfortunately, the requested development has not been fully completed.  The record shows that the Veteran was examined in June 2011.  The examiner endorsed the presence of current disability, indicating that the Veteran suffered from "residuals of excision of [the] coccyx," manifested by pain.  However, he did not provide the requested opinions with respect to etiology.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the agency of original jurisdiction.  A remand is required.  38 C.F.R. § 19.9 (2012).

During the Board hearing held in August 2012, the Veteran testified that he was receiving treatment for coccygeal pain from a Dr. Leary.  He also submitted a May 2012 statement from Dr. Leary to the effect that his coccygeal pain is "more likely than not" related to service.  Presently, the most recent clinical reports of record from Dr. Leary are dated in July 2007.  On remand, the Veteran should be asked to provide a release for more recent records of treatment from Dr. Leary, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 C.F.R. § 3.159(e)(2).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for relevant records of treatment from Dr. Leary dated since July 2007, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran's claims file returned to the VA physician who examined the Veteran in June 2011.  After reviewing the claims file, including the additional evidence received since the time of June 2011 examination, the physician should provide a supplemental report setting forth opinions with respect to each of the following questions:

a.  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had one or more abnormalities of the coccygeal area (e.g., an abnormality of the coccyx bones, or a pilonidal cyst) prior to service?  Please discuss the significance, if any, of service treatment records dated in January and February 1968, to the effect that the distal segment of the Veteran's coccyx was then found to be displaced, and that he had a "congenital anomaly."

b.  If it is clear and unmistakable that the Veteran had one or more abnormalities of the coccygeal area prior to service, please indicate, with respect to each such pre-existing abnormality, whether it was in the nature of a defect (i.e., a structural or inherent abnormality which is more or less static in nature) or a disease (i.e., a condition capable of improving or deteriorating).

c.  If it is clear and unmistakable that the Veteran had a defect of the coccygeal area prior to service, is it at least as likely as not that an additional disability, such as coccydynia, became superimposed on the defect during service (for example, as a result of in-service trauma)?

d.  If it is clear and unmistakable that the Veteran had a disease of the coccygeal area prior to service, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disease underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active duty?  Please discuss the significance, if any, of a February 8, 1968 service treatment record indicating that the Veteran complained of pain on sitting, progressively worse for the last two and half months, as well as the Veteran's current complaints of pain in the vicinity of his coccyx.

e.  If it is clear and unmistakable that the Veteran had a disease of the coccygeal area prior to service, and it is at least as likely as not that the pre-existing disease underwent a permanent increase in severity during the Veteran's period of active duty, is it clear and unmistakable that the increase in severity during service was due to the natural progress of the disease?

f.  Is it at least as likely as not that the Veteran's current complaints of pain in the coccygeal area had their onset in, or are otherwise related to, service, to include the pilonidal cyst noted in service, or subsequent surgery therefor, or the coccygeal displacement noted in service?

g.  Does the Veteran currently have coccydynia?

The examiner should consider the Veteran's lay statements with respect to the onset and continuity of his current coccygeal area discomfort, and a complete rationale for all opinions must be provided.

If the examiner determines that an examination of the Veteran is necessary in order to provide the requested opinions, or if the June 2011 examiner is no longer available, arrangements should be made to schedule the Veteran for another examination for purposes of obtaining the necessary information.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2012).

